BELCHER, Judge.
The conviction is for driving while intoxicated; the punishment, 3 days in jail and a fine of $50.
The disposition hereof makes a summary of the facts unnecessary.
The jurat on the complaint shows that the oath was administered to the affiant before and by John L. David, County Attorney, Hutchinson County, Texas. The information shows that it was presented by Cecil M. Pruett, County Attorney of Hutchinson County, Texas.
The record shows that John L. David was the assistant county attorney of Hutchison County at the time he administered the oath to the affiant signing the complaint. Therefore he was not authorized by law to administer the oath to the affiant in the official capacity of county attorney, and for that reason the complaint herein is void. Art. 415, C.C.P., 12 Tex. Jur., 585, Sec. 258, Goodman v. State, 85 Tex. Cr. Rep. 279, 212 S.W. 171.
Because the information is not supported by valid complaint, the judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the Court.